                        Case 3:21-cv-00371-BJD-JBT Document 1-1 Filed 04/07/21 Page 1 of 9 PageID 6
1       •       .

        Filing # 122628936 E-Filed 03/O6/2021 03:19:12 PM
    ,       I       t




                                                                               IN THE CIRCUIT COURT OF THE
                                                                               FOURTH JUDICIAL CIRCUIT, IN AND
                                                                               FOR NASSAU COUNTY, FLORIDA

                                                                               CASE NO.:
                                                                               DMSION: fn '
                                                                                         1-T
                          KELSIE PLUMB,

                                  Plaintiff,

                          vs.

                          CAPITAL ONE BANK (USA),
                          NATIONAL ASSOCIATION,
                                  Serve On:                                                                            :f `;'
                                  4851 Cox Road                                                                                       p
                                  Glen Allen, VA 23060

                                  Defendant.                                                                            ~ •           t11
                                                                         ~,                                             •   --' ;::

                                                                              SUMMONS                                           ~

                          TO/PARA/A: CAPITAL ONE BANK (USA). NATIONAL ASSOCIATION, 4851 Cox Road, Glen
                          Allen, VA 23060.
                                                                                                                                          N
                                                                          IMPORTANT

                                A lawsuit has been filed against you. You have 20 calendar days after this summons is served on yc—aZ
                          to file a written response to the attached complaint with the clerk of this court. A phone call will not protect     f--
                          you. Your written response, including the case number given above and the names of the parties, must lfF             ~
                          filed if you want the court to hear your side of the case. If you do not file your response on time, you maya
                          lose the case, and your wages, money, and property may thereafter be taken without further warning fro               ~
                          the court. There are other legal requirements. You may want to call an attorney right away. If you do nof-7
                          know an attorney, you may call an attorney referral service or a legal aid office (listed in the phone book).L.  0

                               If you choose to file a written response yourself, at the same time you file your written response to the
                          court you must also mail or take a copy of yotir written response to the "Plaintiff/Plaintiffs Attorney" named
                          below.
                                                        First Coast Consumer Law, attorneys for Plaintiff
                                                                 340 Third Avenue South, Suite A
                                                                Jacksonville Beach, Florida 32250
                                                                         (904)242-7070




                          Electronically Filed Nassau Case # 21CA000078AXYX 03/06/2021.03:19:12 PM
     Case 3:21-cv-00371-BJD-JBT Document 1-1 Filed 04/07/21 Page 2 of 9 PageID 7
IL




            THE STATE OF FLORIDA: To Each Sheriff of the State:

           YOU ARE COMMANDED to serve this sunnnons and a copy of the complaint in this lawsuit on the
       above-named defendant.                             Joj~ A. Craw_ordf
           DATED on this _ da~AR a8 2021   , 2021    CT,ERK OF THE CIRCUIT COURT
                                                                     As Clerk of the C~a~,t_~


                                                                           As ep~ty Cler~
                                                                                                 ~...__


            Usted ha sido demandado legalmente. TieWeW;1;fi, contados a partir del recibo de esta
       notificacion, para contestar la demanda adjunta, por escrito, y presentarla ante este tribunal. Una Ilamada
       telefonica no lo protegera. Si usted desea que el tribunal considere su defensa, debe presentar su
       respuesta por escrito, incluyendo el~numero del caso y los nombres de ias partes interesadas. Si usted no
       contesta la demanda a tiempo, pudiese perder el caso y podria ser despojado de sus ingresos y
       propiedades, o privado de sus derechos, sin previo aviso del tribunal. Existen otros requisitos legales. Si
       lo desea, puede usted consultar a un abogado inmediatamente. Si no conoce a un abogado, puede llamar a
       una de las oficinas de asistencia legal que aparecen en la guia telefonica.

            Si desea responder a la demanda por su cuenta, al mismo tiempo en que presenta su respuesta ante el,
       tribunal, debera usted enviar por correo o entregar una copia de su respuesta a la persona denominada
       abajo como "PlaintifflPlaintifPs Attorney" (Demandante o Abogado del Demandante).

                                                       IAIPORTANT

             Des poursuites judiciares ont ete entreprises contre vous. Vous avez 20 jours consecutifs a partir de
       la date de I'assignation de cette citation pour deposer une reponse ecrite a la plainte ci jointe aupres de ce
       tribunal. Un simple coup de telephone est insuffisant pour vous proteger. Vous etes obliges de deposer
       votre reponse ecrite, avec mention du numero de dossier ci-dessus et du nom des parties nommees ici, si
       vous souhaitez que le tribunal entende votre cause. Si vous ne deposez pas votre reponse ecrite dans le
       relai requis, vous risquez de perdre la cau.se ainsi que votre salaire, votre argent, et vos biens peuvent etre
       saisis par la suite, sans aucun preavis ulterieur du tribunal. Il y a d'autres obligations juridiques et vous
       pouvez requerir les services immediats d'un avocat. Si vous ne connaissez pas d'avocat, vous pourriez
       telephoner a un service de reference d'avocats ou a un bureau d'assistance juridique (figurant a 1'annuaire
       de telephones).

            Si vous choisissez de deposer vous-meme une reponse ecrite, il vous faudra egalement, en meme
       temps que cette formalite, faire parvenir ou expedier une copie de votre reponse ecrite au
       "Plaintiff/Plaintiff's Attorney" (Plaignant ou a son avocat) nonune ci-dessous.
        Case 3:21-cv-00371-BJD-JBT Document 1-1 Filed 04/07/21 Page 3 of 9 PageID 8
<   _
Filing # 122628936 E-Filed 03/06/2021 03:19:12 PM


                                                      IN THE CIRCUIT COURT OF THE
                                                      FOURTH JUDICIAL CIRCUIT, IN AND
                                                      FOR NASSAU COUNTY, FLORIDA

                                                      CASE NO.:
                                                      DIVISION:

          KELSIE PLUMB,

                 Plaintiff,

          vs.

         CAPITAL ONE BANK (USA),
         NATIONAL ASSOCIATION,
              Serve On:
              4851 Cox Road
              Glen Allen, VA 23060

                 Defendant.
                                                       /

                         COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES
                                 AND DEMAND FOR JURY TRIAL

                                             I.     INTRODUCTION

                 I.      This is an action for injunctive relief and damages in excess of $30,000.00,

          exclusive of costs, interest and attorney's fees brought by Plaintiff, KELSIE PLUMB, - an

          individual consumer, for violations of the Florida Consumer Collection Practices Act, Fla. Stat. §

          559.55 et seq. ("FCCPA"), and the Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq.

          ("TCPA"), by CAPITAL ONE BANK (USA), NATIONAL ASSOCIATION ("CAPITAL ONE").

          Fundamentally, this case is about the Defendant's refusal to respect Ms. Plumb's personal and

          legal rights in CAPITAL ONE's attempts to collect an alleged debt from Ms. Plumb.




                                                           1
Case 3:21-cv-00371-BJD-JBT Document 1-1 Filed 04/07/21 Page 4 of 9 PageID 9




                              II.    JURISDICTION AND VENUE

         2.      Jurisdiction of this Court arises pursuant to Fla. Stat. § 26.012, Fla. Stat. §

  559.77(1), and 47 U.S.C. § 227(b)(3). Venue in this County is proper in that the conduct

  complained of occurred here.

                                           III.     PARTIES

         3.      Plaintiff, Kelsie Plumb, is a natural person, and citizen of the state of Florida,

  residing in Florida. Ms. Plumb is a"consumer" as defined by the FCCPA, Fla. Stat. § 559.55(8).

         4.      Defendant, CAPITAL ONE, whose main address is located at 4851 Cox Road, Glen

  Allen, VA 23060, provides credit card and other lending and banking services and products

  nationwide.

                                     IV.          BACKGROUND

         5.      Plaintiff had alleged debt to CAPITAL ONE arising out of personal, family, or

  household purposes. The alleged debt is "consumer debt" as defined by the FCCPA, Fla. Stat. §

  559.55(6).

         6.     Ms. Plumb, facing numerous financial difficulties, hired First Coast Consumer Law

 to represent her with regard to all debts and claims that her creditors may have had against her,

  and to seek relief from the overwhelming volume of debt collection calls and letters that she was

  receiving.

         7.     On November 15, 2019 Ms. Plumb, through counsel, advised CAPITAL ONE that

 she was represented by an attomey with respect to the alleged debt to CAPITAL ONE, and

 requested that CAPITAL ONE cease all direct contact with Ms. Plumb. A true and correct copy




                                                    2
Case 3:21-cv-00371-BJD-JBT Document 1-1 Filed 04/07/21 Page 5 of 9 PageID 10




  of the fax confirmation of the November 15, 2019 communication to CAPITAL ONE is attached

  hereto as Exhibit 1. 1

           8.       The November 15, 2019 communication to CAPITAL ONE placed CAPITAL

  ONE on notice that (a) Ms. Plumb was represented by an attorney with regard to her alleged

  debt(s), (b) Ms. Plumb did not wish to be contacted directly by CAPITAL ONE, and (c) Ms. Plumb

  disputed the alleged debt.

           9.       The November 15, 2019 communication explicitly stated that "[a]ny prior

  permission to contact" Ms. Plumb's "cellular, home or business phone is revoked."

           10.      Despite Plaintiff's explicit instructions to CAPITAL ONE that Plaintiff was

  represented by an attorney and did not wish to be contacted directly CAPITAL ONE willfiilly

  communicated with Plaintiff by means of at least one hundred forty-two (142) telephone calls to

  Ms. Plumb's cellular telephone (***-***-3918) between November 23, 2019 and February 2,

  2020.

                                              TABLE 1
                     Telephone Calls Made to Plaintiff's Cellular Telephone Between
                               November 23, 2019 and February 1, 2020

       DATE                 TIME               DATE                TIME               DATE          TIME
     11/23/2019          11:42 A.M.          12/23/2019          2:00 P.M.          01/05/2020    7:56 P.M.
     11/24/2019           2:04 P.M.          12/23/2019          2:21 P.M.          01/06/2020   11:03 A.M.
     11/25/2019          12:39 P.M.          12/24/2019         10:20 A.M.          01/06/2020    4:09 P.M.
     11/26/2019           9:19 A.M.          12/24/2019         12:46 P.M.          01/06/2020    5:00 P.M.
     11/27/2019           9:49 A.M.          12/24/2019         12:52 P.M.          01/06/2020    7:37 P.M.
     11/29/2019           2:57 P.M.          12/26/2019         12:29 P.M.          01/07/2020   11:04 A.M.
     11/30/2019      1   10:25 A.M.      1   12/26/2019         12:59 P.M.      1   01/07/2020 1 11:48 A.M.


  t The fax sent to CAPITAL ONE contained a notice of representation which stated "PLEASE TAKE NOTICE that
  the attomeys of First Coast Consumer Law are my attomeys at law who represent me with respect to all my debts and
  all claims my creditors have against me. I authorize and instruct them to discuss any of my accounts with my creditors
  and their affiliates, agents, employees, designees or assigns. I authorize and instruct my creditors to disclose such
  information to First Coast Consumer Law as they may request, and to d'uect all communications to them as my
  attorneys." The notice was signed by Ms. Plumb and included her social security number to assist recipients in
  identifying affected accounts. Due to the inclusion of Ms. Plumb's social security number, the Notice of
  Representation is not filed herewith.


                                                            3
Case 3:21-cv-00371-BJD-JBT Document 1-1 Filed 04/07/21 Page 6 of 9 PageID 11




    12/01/2019   12:02 P.M.   12/26/2019     5:14 P.M.   01/07/2020    2:50 P.M.
    12/02/2019    2:29 P.M.   12/26/2019     8:47 P.M.   01/07/2020    4:42 P.M.
    12/03/2019    9:16 A.M.   12/27/2019     1:54 P.M.   01/07/2020    4:43 P.M.
    12/04/2019   10:26 A.M.   12/27/2019     5:19 P.M.   01/07/2020    6:17 P.M.
    12/05/2019   10:44 A.M.   12/27/2019     7:05 P.M.   01/08/2020   10:01 A.M.
    12/06/2019    4:14 P.M.   12/28/2019    10:31 A.M.   01/08/2020    5:58 P.M.
    12/06/2019    4:15 P.M.   12/28/2019    11:38 A.M.   01/09/2020    1:02 P.M.
    12/07/2019    2:56 P.M.   12/28/2019     2:39 P.M.   01/09/2020    6:52 P.M.
    12/08/2019    5:51 P.M.   12/28/2019     2:39 P.M.   01/10/2020   10:47 A.M.
    12/09/2019   11:42 A.M.   12/28/2019     4:40 P.M.   01/10/2020    7:51 P.M.
    12/10/2019   11:02 A.M.   12/28/2019     4:55 P.M.   01/11/2020   11:31 A.M.
    12/12/2019    9:16 A.M.   12/29/2019    12:02 P.M.   01/12/2020    2:19 P.M.
    12/13/2019   11:39 A.M.   12/29/2019     1:52 P.M.   01/13/2020    4:10 P.M.
    12/14/2019    1:33 P.M.   12/29/2019     4:20 P.M.   01/16/2020   10:59 A.M.
    12/15/2019    2:17 P.M.   12/29/2019     5:31 P.M.   01/16/2020    2:58 P.M.
    12/16/2019   10:21 A.M.   12/30/2019     1:36 P.M.   01/17/2020    9:53 A.M.
    12/17/2019    9:43 A.M.   12/30/2019     4:33 P.M.   01/17/2020    4:10 P.M.
    12/18/2019    2:39 P.M.   12/30/2019     8:24 P.M.   01/18/2020   10:06 A.M.
    12/18/2019    4:59 P.M.   12/31/2019    11:30 A.M.   01/18/2020   12:40 P.M.
    12/19/2019   10:14 A.M.   12/31/2019    11:48 A.M.   01/19/2020   12:19 P.M.
    12/19/2019   12:30 P.M.   12/31/2019.    2:57 P.M.   01/19/2020    2:50 P.M.
    12/19/2019    6:38 P.M.   12/31/2019     4:09 P.M.   01/20/2020   12:11 P.M.
    12/20/2019   10:53 A.M.   12/31/2019     4:47 P.M.   01/20/2020    4:22 P.M.
    12/20/2019    1:36 P.M.   01/02/2020     9:56 A.M.   01/21/2020   12:35 P.M.
    12/20/2019    7:12 P.M.   01/02/2020     3:01 P.M.   01/21/2020    4:25 P.M.
    12/20/2019    7:43 P.M.   01/02/2020     5:55 P.M.   01/22/2020    1:45 P.M.
    12/21/2019   11:42 A.M.   01/03/2020     9:37 A.M.   01/22/2020    4:23 P.M.
    12/21/2019   12:15 P.M.   01/03/2020     2:00 P.M.   01/23/2020   11:21 A.M.
    12/21/2019    2:39 P.M.   01/03/2020     6:54 P.M.   01/23/2020    6:20 P.M.
    12/21/2019    3:20 P.M.   01/03/2020     7:21 P.M.   01/24/2020    1:15 P.M.
    12/21/2019    5:39 P.M.   01/04/2020    11:08 A.M.   01/24/2020    5:05 P.M.
    12/22/2019   12:17 P.M.   01/04/2020    11:19 A.M.   01/25/2020   10:43 P.M.
    12/22/2019   12:59 P.M.   01/04/2020     3:21 P.M.   01/25/2020    2:51 P.M.
    12/22/2019    4:55 P.M.   01/05/2020    11:42 A.M.   01/26/2020   12:29 P.M.
    12/22/2019    5:57 P.M.   01/05/2020     1:36 P.M.   01/26/2020    4:40 P.M.
    12/22/2019    7:30 P.M.   01/05/2020     2:56 P.M.   01/27/2020    1:03 P.M.
    12/23/2019    9:12 A.M.   01/05/2020     6:55 P.M.   01/27/2020    6:14 P.M.
    01/27/2020    7:03 P.M.
    01/28/2020   12:35 P.M.
    01/28/2020    4:01 P.M.
    01/28/2020    4:01 P.M.
    01/29/2020    3:09 P.M.
    01/29/2020    6:51 P.M.
    01/30/2020   11:47 A.M.
    01/31/2020    2:10 P.M.
Case 3:21-cv-00371-BJD-JBT Document 1-1 Filed 04/07/21 Page 7 of 9 PageID 12




    01/31/2020        2:10 P.M.
    02/01/2020       11:06 A.M.

         11.     Upon information and belief, the telephone calls listed in Table 1 were willfully or

  knowingly made to Plaintiffls cellular telephone using an "automatic telephone dialing system"

  ("ATDS") as defined by the TCPA, 47 U.S.C. § 227(a)(1).

         12.     Upon information and belief, the ATDS used to make the calls listed in Table 1 has

  the capacity to store or produce telephone numbers to be called, using a random or sequential

  number generator:

         13.     Upon information and belief, the telephone system utilized by CAPITAL ONE

  operates as a predictive dialer.

         14.     The telephone calls listed in Table 1 were not made for emergency purposes as

  detailed by the TCPA, 47 U.S.C. § 227(b)(1)(A)(i).

         15.     The telephone calls listed in Table 1 were placed to Plaintiff's cellular telephone

  for which Plaintiff incurs a charge for incoming calls as detailed by the TCPA, 47 U.S.C. §

  227(b)(1).

         16.     The caller i.d. on Plaintiff's cellular telephone reflected that the phone calls listed

  in Table 1 came from various telephone numbers, including 800-365-2024 and 800-955-6600.

         17.     During various calls there were moments of silence as if there was no person on the

  other end.

         18.     During calls on December 19, 2019, January 7, 2020 and January 16, 2020 Plaintiff

  spoke with a CAPITAL ONB representative and informed them that Plaintiff was represented by

  an attorney and that Plaintiff did not want to be contacted by CAPITAL ONE.

         19.     During calls on January 7, 2020 and January 16, 2020 Plaintiff was informed by

  CAPITAL ONE's representatives that the calls would stop.


                                                   5
Case 3:21-cv-00371-BJD-JBT Document 1-1 Filed 04/07/21 Page 8 of 9 PageID 13




         20.        Despite CAPITAL ONE's representations the calls continued.

         21.        The Defendant's harassing debt collection activity resulted in Plaintiff suffering

  embarrassment, humiliation, pain and suffering, emotional and mental distress, loss of sleep, loss

  of happiness, and caused strains in Plaintiff s familial and business relationships.

        V.   COUNT I- FLORIDA CONSUMER COLLECTION PRACTICES ACT
        VIOLATIONS BY CAPITAL ONE BANK (USA), NATIONAL ASSOCIATION

         22.        Plaintiff incorporates by reference paragraphs 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13,

  14, 15, 16, 17, 18, 19, 20, and 21 of this Complaint.

         23.        Defendant, by engaging in the debt collection activity described above, willfully

  engaged in conduct which Defendant could reasonably expect to abuse or harass Plaintiff in

  violation of Fla. Stat. § 559.72(7).

         24.        Defendant, by willfully communicating with Plaintiff by means of the telephone

  calls listed in Table 1 in an effort to collect the alleged debt despite having actual lrnowledge that

  Plaintiffwas represented by an attorney, violated the FCCPA, Fla. Stat. § 559.72(18).

         VWHEREFORE, Plaintiff requests that the Court enter judgment in favor of Plaintiff and

  against Defendant for:

         a.         Actual and statutory damages pursuant to Fla. Stat. § 559.77;

         b.         Attomey's fees, litigation expenses and costs of suit pursuant to Fla. Stat. § 559.77;

         C.         Injunctive relief pursuant to Fla. Stat. § 559.77; and

         d.         Such other or further relief as the Court deems proper.

              VI.     COUNT II- UNLAWFUL USE OF TELEPHONE EQUIPMENT
                    BY CAPITAL ONE BANK (USA), NATIONAL ASSOCIATION

         25.        Plaintiff incorporates by reference paragraphs 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13,

  14, 15, 16, 17, 18, 19, 20, and 21 of this Complaint.



                                                       ~
Case 3:21-cv-00371-BJD-JBT Document 1-1 Filed 04/07/21 Page 9 of 9 PageID 14




         26.     Defendant willfully and knowingly placed non-emergency telephone calls to

  Plaintiff's cellular telephone using an automated telephone dialing system without PlaintifP s prior,

  unrevoked consent in violation of 47 U.S.C. § 227(b)(1)(A)(iii).

         WI-IEREFORE, Plaintiff requests that the Court enter judgment in favor of Plaintiff and

  against Defendant for:

         a.      Damages pursuant to 47 U.S.C. § 227(b)(3);

         b.      Treble damages pursuant to 47 U.S.C. § 227(b)(3)(C);

         b.      Injunctive relief; and

         C.      Such other and further relief as the Court deems proper.

                                           JURY DEMAND

         Plaintiff demands trial by jury on all issues so triable.

                                                 /s/ Ryan G. Moore
                                                 Ryan G. Moore, Fla. Bar No.: 70038
                                                 First Coast Consumer Law
                                                 340 Third Avenue South, Suite A
                                                 Jacksonville Beach, FL, 32250-6767
                                                P: (904) 242-7070 F: (904) 242-7054
                                                e-service: pleadings@firstcoastconsumerlaw.com
                                                Attorneyfor Plaintiff




                                                    7
